DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Here, Claim 1 is amended to reflect an amendment error in the claims submitted on 10 November 2021.
The application has been amended as follows: 

BEGIN CLAIMS

--1. (Currently Amended) A method, comprising: 
at a first sink device connected to a source device via a first communication link and a second sink device via a second communication link, wherein the second sink device is configured to eavesdrop on communications between the first sink device and the source device on the first communication link; 
determining a trigger event, wherein the trigger event comprises one of, 
the first sink device receiving a packet from the source device via the first communication link and the second sink device not receiving the packet when eavesdropping on the first communication link, or 
a difference between channel conditions of the first communication link and the eavesdrop communication link being greater than a threshold; and 
modifying an operation of the first sink device based at least on the trigger event, wherein modifying the operation comprises reducing, by the first sink device, a transmit power for a transmission to the source device via the first communication link.--

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, while the prior art of record discloses, teaches, or suggests reducing, by a sink device, a transmit power for a transmission to a source device via a first communication link based upon determining either the first sink device receiving a packet from the source device via the first communication link and the second sink device not receiving the packet when eavesdropping on the first communication link, or a difference between channel Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 7 and Claim 17, while the prior art of record discloses, teaches, or suggests determining a setting to be used in transmitting a further packet via the first communication link to the primary sink device based on receiving first link statistics associated with the first communication link between the primary sink device and the source device and second link statistics associated with an eavesdrop communication link between the secondary sink device and the source device.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474